DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the MRI system including the mechanical driver positioned on the patient and configured to induce vibrational shear waves must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	a mechanical driver configured to be positioned on the patient and to induce vibrational shear waves 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: 
	a mechanical driver has no corresponding structure disclosed in the specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is rejected because the specification, as originally filed, fails to support a mechanical driver as interpreted under 35 U.S.C. 112(f) above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is directed toward a surgical system; however, the body of the claim fails to include any component or means for performing surgery.  Claim 1 is also rejected because it includes a step of updating a plan; however, no plan has been established/stored.  Claim 1 is also rejected because it is unclear what is considered to be a mechanical driver as interpreted under 35 U.S.C. 112(f) above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0233222 to Daley et al. “Daley” in view of U.S. Publication No. 2019/0200900 to Thelen et al. “Thelen” and NPL “In vivo articular cartilage deformation: noninvasive quantification of intratissue strain during joint contact in the human knee” to Chan et al. “Chan”.  
As for Claims 1-2, Daley discloses a surgical system for assessing a patient for creating/modifying a surgical plan (Abstract; Paragraphs [0011]-[0012]).  Daley discloses wherein the surgery may include a knee replacement where the plan typically includes, inter Daley discloses wherein the system receives patient imaging data of ligaments (Paragraph [0020]) and wherein conventional imaging technique such as MRI, radiography, ultrasound, x-ray, elastography (emphasis added) are used to collect data for the plan (Paragraph [0056]).  
However, Daley does not expressly disclose wherein the MRI elastography system includes a mechanical driver to induce vibrational shear waves in the anatomy to be visualized as claimed.  
Thelen teaches from within a similar field of endeavor with respect to assessing/adjusting knee ligament tension (Paragraphs [0006] and [0108]-[0110]) during a knee arthroplasty procedure with elastography data.  Thelen utilizes a stimulator probe configured to be positioned on the patient to induce shear waves in the anatomy (Paragraphs [0006], [0007], [0042], [0051], [0072] and [0125]).  While Thelen uses ultrasound to assess the shear wave across the ligament, one skilled in the art would recognize that magnetic resonance elastography and ultrasound elastography are the two conventionally known modalities and one skilled in the art would have been motivated to have used Daley’s MR elastography imaging system to facilitate the ligament balance assessment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and/or obvious to try implementing the ligament elastography technique with MRI given that there is a finite number (e.g. two) of identified, predictable potential solutions.  
Chan is provided as an additional reference to support the conclusion of obviousness to use MR elastography techniques on the knee.  For example, Chan teaches from within a similar 
Accordingly, one skilled in the art would have been motivated to have used Daley’s MR elastography imaging system to facilitate the ligament balance assessment described by both Daley and Thelen.  

As for Claims 3-4 and 6, Daley discloses wherein the surgery may include a knee replacement where the plan typically includes, inter alia, a proposed depth of bone resection on the femur that relates to balancing ligament tension, soft tissue balance, stability of the knee, and a component (e.g. prosthesis) that fits the femur without undue irritation to the surrounding tissue (Paragraphs [0003] and [0022]).  The plan and modified plans may be displayed (Paragraphs [0018]-[0019]).  Examiner notes that in the modified system, the mechanical property (e.g. elastography data) would be indicative of the ligament tension balancing and may be used to update the plan (e.g. change prosthesis shape/thickness or adjust bone resection) in its broadest reasonable interpretation.  
Regarding Claim 5, Thelen depicts where two ligaments may be imaged (Fig. 11 and corresponding descriptions).  In addition, Examiner notes that the updated plans may take into account the mechanical property when deciding if a resection cut needs to be altered in its broadest reasonable interpretation. 
With respect to Claim 13, Daley’s plan and modified plans may be displayed (Paragraphs [0018]-[0019]).  
As for Claims 14-15, Daley explains that in some example, kinematic and soft tissue data may be collected and a virtual model may be updated based on such intra-operative data (Paragraph [0062]).  Furthermore, the system may indicate to the surgeon that one or more 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793